Case 2:19-cv-14237-RLR Document 1 Entered on FLSD Docket 07/11/2019 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                  FORT PIERCE DIVISION
                                        Case No.:

 VELVET HUSSEY,

        Plaintiff,

 v.

LIFE INSURANCE COMPANY
OF NORTH AMERICA,

        Defendant.
                                               /

                         COMPLAINT FOR DISABILITY BENEFITS

        Plaintiff, Velvet Hussey, by and through undersigned counsel hereby files her Complaint

 against Defendant, Life Insurance Company of North America, and says:

                                I. JURISDICTION AND VENUE

        1.      Plaintiff’s claims are filed pursuant to the Employee Retirement Income Security

 Act of 1974 (“ERISA”), 29 U.S.C. § 1001, et seq. Jurisdiction exists pursuant to 29 U.S.C. §

 1132(f) and venue is proper pursuant to 29 U.S.C. § 1132(e).

                                            II. PARTIES

        2.      Plaintiff, Velvet Hussey (“Ms. Hussey”), is a resident of the Martin County and

 was at all times relevant a participant of the long-term disability policy (“long-term disability

 policy”) at issue. Defendant, Life Insurance Company of North America (hereinafter “LINA” or

 “Defendant”), is the insurer and claims administrator of the long-term disability policy at issue, is

 a foreign corporation authorized to do business in Florida and can be found in the Southern District

 of Florida.
Case 2:19-cv-14237-RLR Document 1 Entered on FLSD Docket 07/11/2019 Page 2 of 5



                                              III.    FACTS

         3.         At all times material to this action there was in full force and effect a group long-

 term disability insurance policy constituting binding contract of insurance between the parties.

 This policy was underwritten and administered by Defendant.

         4.         At all times material, Defendant operated under an inherent structural conflict of

 interest because of its dual role as administrator of claims all while serving as the insurance

 company paying benefits out of its own assets.

         5.         Ms. Hussey was employed with Quest Diagnostics Inc. C/O Cigna Group Insurance

 as a Histotechnician. By virtue of her employment at Quest Diagnostics Inc. C/O Cigna Group

 Insurance, Ms. Hussey was an eligible participant of the long-term disability policy at all times

 material to this action.

         6.         The purpose of the long-term disability policy was to provide Ms. Hussey a

 monthly benefit in the event that she became disabled (“long-term disability benefits”).

         7.         The long-term disability policy defines Disability, or Disabled, in pertinent part, as

 follows:

 “The Employee is considered Disabled if, solely because of Injury or Sickness, he or she:

               1.      Unable to perform the material duties of his or her Regular Occupation; and
              2.       Unable to earn 80% or more of his or her Indexed Earnings from working in
                       his or her Regular Occupation.

After Disability Benefits have been payable for 24 months, the Employee is considered Disabled
if, solely due to Injury or Sickness, he or she is:

                1. Unable to perform the material duties of any occupation for which he or she is,
                   or may reasonably become qualified based on education, training, or
                   experience, and
                2. Unable to earn 60% or more of his or her Indexed Earnings.

The Insurance Company will require proof of earnings and continued Disability.”

         8.         Ms. Hussey has suffered, and continues to suffer from rheumatoid arthritis,
                                                      2
Case 2:19-cv-14237-RLR Document 1 Entered on FLSD Docket 07/11/2019 Page 3 of 5



 chronic neck and back pain, degenerative disc disease of cervical and lumbar spine, osteoporosis,

 right lumber radiculopathy, among others.

        9.      Ms. Hussey has been unable to perform the material duties of her own occupation,

 or any occupation; Ms. Hussey is disabled under the terms of the long- term disability policy.

        10.     Ms. Hussey was forced to discontinue working on or around October 31, 2013 due

 to her disabling conditions.

        11.     In accordance with the procedures set forth by the long-term disability policy, Ms.

 Hussey notified Defendant that she was disabled.

        12.     Defendant acknowledged Ms. Hussey’s disability and accepted liability by paying

 long-term disability benefits effective May 15, 2014.

        13.     By letter dated August 3, 2018 Defendant terminated Ms. Hussey’s claim for

 long-term disability benefits effective August 2, 2018.

        14.     By letter dated November 06, 2018, Ms. Hussey timely appealed Defendant’s

 decision to terminate her long-term disability benefits.

        15.     Defendant denied Ms. Hussey’s appeal and communicated its decision via letter

 dated April 18, 2019.

        16.     Ms. Hussey exhausted her appeals under ERISA.

        17.     In   terminating   Ms.    Hussey’s    long-term   disability benefits,   Defendant

 deemphasized medical evidence favoring disability and instead relied on the views of its own

 medical consultants.

        18.     The termination of Ms. Hussey’s disability benefits was a breach of the terms of

 the long-term disability policy, and the decision was wrong and arbitrary and capricious.

        19.     Defendant’s termination of Ms. Hussey’s long-term disability benefits breached

 the fiduciary duties owed to Ms. Hussey under ERISA. Defendant further failed to
                                                3
Case 2:19-cv-14237-RLR Document 1 Entered on FLSD Docket 07/11/2019 Page 4 of 5



 discharge its duties in respect to discretionary claims processing solely in the interests of Ms.

 Hussey as a participant of the long-term disability policy.

                    IV. COUNT I: LONG-TERM DISABILITY BENEFITS

        Plaintiff incorporates the allegations contained in Paragraphs 1 through 19 as if fully stated

 herein and says further that:

        20.     Plaintiff is entitled to certain benefits of the policy consisting of past long-term

 disability benefits including prejudgment interest, retroactive to the day benefits were terminated

 pursuant to 29 U.S.C. §1132(a)(1)(B).

        21.     Plaintiff is entitled to the benefits identified herein because:

                a. the benefits are permitted benefits under the policy;

                b. Plaintiff has satisfied all conditions to be eligible to receive the benefits;

                c. Plaintiff has not waived or otherwise relinquished her entitlements to the

                    benefits.

        22.     Defendant has refused to pay the benefits sought by Ms. Hussey, ignoring the

 medical records and clear opinions of her treating physicians.

                                 V.COUNT II: ATTORNEY’S FEES

        Plaintiff incorporates the allegations contained in Paragraph 1 through 22 as if fully stated

 herein and says further that:

        23.     To the extent that Defendant violated any provisions of Subchapter I of Title 29,

 Chapter 18 of the United States Code, Plaintiff is entitled to reasonable attorney’s fees and costs

 of this action pursuant to 29 U.S.C. §1132(g)(1).

                                 VI. RELIEF REQUESTED




                                                   4
Case 2:19-cv-14237-RLR Document 1 Entered on FLSD Docket 07/11/2019 Page 5 of 5



        Plaintiff incorporates the allegations contained in Paragraph 1 through 23 as if fully stated

 herein and says further that:

        24.     As a result of the acts and/or omissions of Defendant as alleged herein, Defendant

 owes Plaintiff unpaid long-term disability benefits, plus interest.

        25.     Defendant is also liable for Plaintiff’s attorney’s fees and the costs of litigation in

 an amount to be proven at trial.

        26.     Defendant is also liable to place Plaintiff in the position she would have enjoyed

 under the policy had she not been wrongfully denied benefits by Defendant.

                                    VII. PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, Velvet Hussey, prays for a judgment against Defendant for the

 relief as plead herein and for such other relief as this Honorable Court deems just and proper.

                        Respectfully submitted this 11th day of July, 2019.

                                        BY: _/s/ Bryn Natland
                                        Bryn Natland (FBN. 86604)
                                        bryn@longtermdisability.net
                                        Edward Philip Dabdoub (FBN. 45685)
                                        eddie@longtermdisability.net
                                        DABDOUB LAW FIRM, P.A.
                                        1600 Ponce de Leon Blvd., Suite 1205
                                        Miami, Florida 33134
                                        Tel: (305) 754-2000
                                        Fax: (305) 754-2007

                                        Attorneys for Plaintiff, Velvet Hussey




                                                   5
